Exhibit 10.21

 

Last Updated:  July 2017

/$CurrentDate$/

 

 

RESTRICTED STOCK UNIT AGREEMENT (CASH-SETTLED)

LAMB WESTON HOLDINGS, INC. 2016 STOCK PLAN

 

This Restricted Stock Unit Agreement, hereinafter referred to as the
“Agreement”, is made on the _____ day of __________, 20_____ between Lamb Weston
Holdings, Inc., a Delaware corporation (the “Company”), and the undersigned
Employee (the “Participant”).

 

1.



Award Grant.  The Company hereby grants Restricted Stock Units ("RSUs", and each
such unit an “RSU”) to the Participant under the Lamb Weston Holdings, Inc. 2016
Stock Plan (the “Plan”), as follows, effective as of __________, 20_____ (the
“Date of Grant”):

 

Participant:/$ParticipantName$/

 

Employee ID:/$OptioneeID$/

 

Number of RSUs:/$AwardsGranted$/

 

Date of Grant:/$GrantDate$/

 

Vesting Date:__________ (“Vesting Date”)

 

 

Dividend Equivalents:  Dividend equivalents on the RSUs will be accumulated for
the benefit of the Participant if and when regular cash dividends are declared
and paid on the Stock in accordance with Section 7 of this Agreement, and will
be paid in cash to the Participant upon settlement of the RSUs.

 

The Company has caused this Agreement to be executed effective as of the date
first written above (the “Effective Date”).  In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the Plan shall
control.  Please read this Agreement and the Plan carefully. If you do not wish
to receive this award and/or you do not consent and agree to the terms and
conditions on which this award is offered, as set forth in this Agreement and
the Plan, then you must reject the award (1) online from the "Grant Information"
page on the Merrill Lynch Benefits Online website or (2) by contacting the
Merrill Lynch call center, in either case, no later than 11:59 p.m., Pacific
Time, on the ninetieth calendar day following the Effective Date, in which case
the award will be cancelled.  Your failure to notify the Company of your
rejection of the award by or before this deadline will constitute your
acceptance of the award and your agreement with all terms and conditions of the
award, as set forth in this Agreement and the Plan.

 

 

LAMB WESTON HOLDINGS, INC.

By:  ____________________

Date:     ____________________

 





--------------------------------------------------------------------------------

 



2.



Definitions.    Capitalized terms used herein without definition have the
meanings set forth in the Plan. The following terms shall have the respective
meanings set forth below:

(a)



“Change of Control” shall mean the occurrence of any of the following events:

(i)



Individuals who, as of the effective date of the Plan, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any person becoming a member of the Board
subsequent to the effective date of the Plan whose election, or nomination for
the election by the Company’s stockholders, was approved by a vote of at least a
majority of the Board members then comprising the Incumbent Board shall be, for
purposes of this clause (i), considered as though such person were a member of
the Incumbent Board as of the effective date of the Plan;

(ii)



Consummation of a reorganization, merger or consolidation, in each case, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the Voting Power of the reorganized, merged or
consolidated entity;

(iii)



Any person becomes the beneficial owner, directly or indirectly, of securities
of the Company (not including in the securities beneficially owned by such
person, any securities acquired directly from the Company or its affiliates)
representing 30% or more of the Voting Power of the Company’s then outstanding
securities;

(iv)



A liquidation or dissolution of the Company; or

(v)



The sale of all or substantially all of the assets of the Company.

(b)



“Continuous Employment” shall mean the absence of any interruption or
termination of employment with the Company and its Subsidiaries and the
performance of substantial services.  Continuous Employment shall not be
considered interrupted or terminated in the case of sick leave, short-term
disability (as defined in the Company’s sole discretion), military leave or any
other leave of absence approved by the Company unless and until there is a
Separation from Service (as defined in Section 2(f) below).

(c)



“Divestiture” means a permanent disposition to a person other than the Company
of a plant or other facility or property at which the Participant performs a
majority of the Participant’s services, whether such disposition is effected by
means of a sale of assets, a sale of Subsidiary stock or otherwise.

(d)



“Early Retirement” means a Separation from Service with the Company and its
Subsidiaries when the Participant (i) is at least age 55, and (ii) has at least
ten years of credited service with the Company and its Subsidiaries.

(e)



“Normal Retirement” shall mean a Separation from Service with the Company and
its Subsidiaries on or after attaining age 65. 

(f)



“Separation from Service,” “termination of employment” and similar terms means
the date that the Participant incurs a “separation from service” within the
meaning of Section 409A of the Code.  As used in connection with the definition
of “Separation from Service,” Company includes Lamb Weston Holdings, Inc. and
any other entity that with Lamb Weston Holdings, Inc. constitutes a controlled
group of corporations (as defined in Section 414(b) of the Code), or a group of
trades or businesses (whether or not incorporated) under common control (as
defined in Section 414(c) of the Code), substituting 25% for the 80% ownership
level for purposes of both Sections 414(b) and Section 414(c) of the Code.

(g)



“Settlement Amount” shall mean an amount in cash equal to the closing price of
one share of Stock on the New York Stock Exchange.

(h)



“Specified Employee” is as defined under Section 409A of the Code and Treasury
Regulation Section 1.409A-1(i). 



 

--------------------------------------------------------------------------------

 



(i)



“Successors” shall mean the beneficiaries, executors, administrators, heirs,
successors and assigns of a person.

3.



Vesting of RSUs. 

(a)



Normal Vesting.  Subject to the Plan and this Agreement, if the Participant has
been in Continuous Employment through the Vesting Date as set forth in Section
1, then the RSUs subject to such Vesting Date will become nonforfeitable (“Vest”
or similar terms).

(b)



Termination of Employment.  If, prior to the Vesting Date set forth in Section
1, the Participant’s employment with the Company and its Subsidiaries shall
terminate:

(i)



by reason of death, then all unvested RSUs evidenced by this Agreement shall, to
the extent such RSUs have not previously been forfeited, become 100% Vested.

(ii)



by reason of Normal Retirement occurring on or after the date that is 12 months
after the Date of Grant, then all RSUs evidenced by this Agreement shall, to the
extent such RSUs have not previously been forfeited, become 100% Vested.

(iii)



by reason of Early Retirement, involuntary termination due to disability,
position elimination, reduction in force (each as defined in the Company's sole
discretion), or Divestiture, in each case, on or after the date that is 12
months after the Date of Grant, then the Participant will Vest in a pro rata
portion of the RSUs determined by multiplying the number of RSUs evidenced by
this Agreement, to the extent not previously forfeited, by a fraction, the
numerator of which is the total number of calendar days during which the
Participant was employed by the Company or a Subsidiary during the period
beginning on the Date of Grant and ending on the Separation from Service and the
denominator of which is the total number of calendar days beginning on the Date
of Grant and ending on the Vesting Date, rounded to the nearest whole number of
RSUs.

(iv)



for Cause prior to the Vesting Date, then all RSUs, whether Vested or unvested
prior to the Vesting Date, shall be immediately forfeited without further
consideration to the Participant.

(c)



Accelerated Vesting in Connection with a Change of Control.

(i)



If a Change of Control occurs prior to the Vesting Date, and the Participant has
been in Continuous Employment between the Date of Grant and the date of such
Change of Control, then all RSUs evidenced by this Agreement shall become 100%
Vested, except (A) to the extent such RSUs have previously been forfeited, or
(B) to the extent that a Replacement Award is provided to the Participant to
replace, continue or adjust the outstanding RSUs (the “Replaced Award”).  If the
Participant’s employment with the Company or a Subsidiary (or any of its or
their successors after the Change of Control) (as applicable, the “Successor
Company”) is terminated by the Participant for Good Reason or by the Successor
Company other than for Cause, in each case within a period of two years after
the Change of Control but prior to the Vesting Date, to the extent that the
Replacement Award has not previously been forfeited, the Replacement Award will
become 100% Vested (and become entitled to settlement as specified in Section
4(b)(ii)).

(ii)



For purposes of this Agreement, a “Replacement Award” means an award (A) of the
same type (i.e., time-based restricted stock units) as the Replaced Award, (B)
that has a value at least equal to the value of the Replaced Award, (C) that
relates to publicly traded equity securities of the Successor Company in the
Change of Control (or another entity that is affiliated with the Successor
Company following the Change of Control), (D) the tax consequences of which for
such Participant under the Code, if the Participant is subject to U.S. federal
income tax under the Code, are not less favorable to the Participant than the
tax consequences of the Replaced Award, and (E) the other terms and conditions
of which are not less favorable to the Participant than the terms and conditions
of the Replaced Award

 

--------------------------------------------------------------------------------

 



(including the provisions that would apply in the event of a subsequent change
of control).  A Replacement Award may be granted only to the extent it does not
result in the Replaced Award or Replacement Award failing to comply with or
ceasing to be exempt from Section 409A of the Code.  Without limiting the
generality of the foregoing, the Replacement Award may take the form of a
continuation of the Replaced Award if the requirements of the preceding two
sentences are satisfied.  The determination of whether the conditions of this
Section 3(c)(ii) are satisfied will be made in good faith by the Committee, as
constituted immediately before the Change of Control, in its sole discretion.

(iii)



For purposes of this Agreement, “Cause” means: (A) the willful and continued
failure by the Participant to substantially perform the Participant’s duties
with the Successor Company (other than any such failure resulting from
termination by the Participant for Good Reason) after a demand for substantial
performance is delivered to the Participant that specifically identifies the
manner in which the Successor Company believes that the Participant has not
substantially performed the Participant’s duties, and the Participant has failed
to resume substantial performance of the Participant’s duties on a continuous
basis within five days of receiving such demand; (B) the willful engaging by the
Participant in conduct which is demonstrably and materially injurious to the
Successor Company, monetarily or otherwise; or (C) the Participant’s conviction
of, or plea of nolo contendere to, (I) a felony or (II) a misdemeanor which
impairs the Participant’s ability substantially to perform the Participant’s
duties with the Successor Company.  For the purposes of this definition, no act,
or failure to act, on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that the Participant’s action or omission was in the best
interest of the Successor Company.

(iv)



For purposes of this Agreement, “Good Reason” means: (A) any material failure of
the Successor Company to comply with and satisfy any of the terms of any
employment or change in control (or similar) agreement between the Successor
Company and the Participant pursuant to which the Participant provides services
to the Successor Company; (B) any significant involuntary reduction of the
authority, duties or responsibilities held by the Participant immediately prior
to the Change of Control (and, for the avoidance of doubt, involuntary removal
of the Participant from an officer position that the Participant holds
immediately prior to the Change of Control will not, by itself, constitute a
significant involuntary reduction of the authority, duties or responsibilities
held by the Participant immediately prior to the Change of Control); (C) any
material involuntary reduction in the aggregate target cash remuneration
opportunity of the Participant as in effect immediately prior to the Change of
Control; or (D) requiring the Participant to become based at any office or
location more than 50 miles from the office or location at which the Participant
was based immediately prior to such Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities;
provided,  however, that no termination shall be deemed to be for Good Reason
unless (x) the Participant provides the Successor Company with written notice
setting forth the specific facts or circumstances constituting Good Reason
within ninety days after the initial existence of the occurrence of such facts
or circumstances, (y) the Successor Company fails to cure such facts or
circumstances within thirty days of its receipt of such written notice, and (z)
the Participant actually terminates employment within thirty (30) days following
the end of the Successor Company’s thirty-day cure period, if such event or
circumstance has not been cured.

(v)



If a Replacement Award is provided, notwithstanding anything in this Agreement
to the contrary, any outstanding RSUs which at the time of the Change of Control
are not subject to a "substantial risk of forfeiture" (within the meaning of
Section 409A of the Code) will be deemed to be Vested at the time of such Change
of Control (and such Vested RSUs shall be settled in accordance with Section
4(b)(iii) below).



 

--------------------------------------------------------------------------------

 



(d)



Forfeiture of RSUs.  Subject to Section 3(b)(iv), any RSUs that have not Vested
pursuant to Section 3(a),  Section 3(b), or Section 3(c) as of the Vesting Date
will be forfeited automatically and without further notice on such date or dates
(or earlier if, and on such date that, the Participant ceases to be in
Continuous Employment prior to the Vesting Date for any reason other than as
described in Section 3(b) or Section 3(c)).

4.



Settlement of RSUs.

(a)



Normal.  Subject to Section 4(b), the Company will pay to the Participant the
Settlement Amount on or within thirty days after the Vesting Date for each RSU
that is a Vested RSU on such Vesting Date to the extent the RSU has not
previously been forfeited or settled.

(b)



Other Settlement Events.  Notwithstanding Section 4(a), to the extent the RSUs
are Vested RSUs on the dates set forth below and to the extent the Vested RSUs
have not previously been forfeited or settled, the Company will settle such
Vested RSUs as follows:

(i)



Death.  If there are such Vested RSUs on the Participant's death, within thirty
days of the Participant's death, each Vested RSU will be settled for an amount
in cash equal to the Settlement Amount for each such Vested RSU. 

(ii)



Separation from Service.  If there are such Vested RSUs upon the Participant's
Separation from Service by reason of involuntary termination due to disability,
position elimination, reduction in force or Divestiture pursuant to Section
3(b)(iii) hereof, within thirty days of the Participant's Separation from
Service, each Vested RSU will be settled for an amount in cash equal to the
Settlement Amount for each such Vested RSU.  If there are such Vested RSUs upon
the Participant’s Separation from Service by reason of the Participant’s
Retirement or Early Retirement, the settlement of such Vested RSUs will not be
accelerated and the Settlement Amount in cash will be paid for each such Vested
RSU on the respective remaining Vesting Date(s), and with respect to Early
Retirement, the amount settled on each Vesting Date shall be a pro-rated amount
of the originally scheduled installment using the pro-ration factor determined
under Section 3(b)(iii) hereof.  Notwithstanding anything in this Agreement to
the contrary, if any Vested RSUs under the immediately preceding sentence are
outstanding as of a Change of Control, then such Vested RSUs shall be settled in
accordance with Section 4(b)(iii) below.

(iii)



Change of Control.  If there are such Vested RSUs upon a Change of Control, each
Vested RSU will be settled as of the date of the Change of Control for an amount
in cash equal to the Settlement Amount for each such Vested RSU; provided,
 however, that if such Change of Control would not qualify as a permissible date
of distribution under Section 409A(a)(2)(A) of the Code, and the regulations
thereunder, and where Section 409A of the Code applies to such distribution, the
Participant is entitled to receive the corresponding payment on the date that
would have otherwise applied pursuant to Section 4 as though such Change of
Control had not occurred.

(c)



Payment of Taxes Upon Settlement.   As a condition of the payment of the
Settlement Amount upon settlement of RSUs hereunder, the Participant agrees that
the Company will withhold from the Settlement Amount any taxes required to be
withheld by the Company under Federal, State or local law as a result of the
settlement of the RSUs in an amount sufficient to satisfy the minimum statutory
withholding amount permissible.

(d)



Specified Employee.  Notwithstanding anything (including any provision of the
Agreement or the Plan) to the contrary, if a Participant is a Specified Employee
and if the RSUs are subject to Section 409A of the Code, payment to the
Participant on account of a Separation from Service shall, to the extent
required to comply with Treasury Regulation Section 1.409A-3(i)(2), be made to
the Participant on the earlier of (i) the Participant’s death or (ii) the first
business day (or within 30 days after such first business day) that is more than
six months after the date of Separation from Service.  Notwithstanding anything
contained herein to the

 

--------------------------------------------------------------------------------

 



contrary, the Participant shall not be considered to have terminated employment
with the Company or any Subsidiary for purposes of any payments under this
Agreement which are subject to Section 409A of the Code until the Participant
has incurred a Separation from Service.  In the Company’s sole and absolute
discretion, interest may be paid due to such delay Further, any interest will be
calculated in the manner determined by the Company in its sole and absolute
discretion in a manner that qualifies any interest as reasonable earnings under
Section 409A of the Code.  Dividend equivalents will not be paid with respect to
any dividends that would have been paid during the delay.    To the extent
required for purposes of Section 409A of the Code, each installment that vests
under this Agreement shall be construed as a separate identified payment for
purposes of Section 409A of the Code.

5.



Non-Transferability of RSUs.  The RSUs may not be assigned, transferred, pledged
or hypothecated in any manner (otherwise than by will or the laws of descent or
distribution) nor may the Participant enter into any transaction for the purpose
of, or which has the effect of, reducing the market risk of holding the RSUs by
using puts, calls or similar financial techniques. The RSUs subject to this
Agreement may be settled during the lifetime of the Participant only with the
Participant or the Participant’s guardian or legal representative. Upon any
attempt to transfer, assign, pledge, hypothecate, or otherwise dispose of the
RSUs or any related rights to the RSUs that is contrary to the provisions of
this Agreement or the Plan, or upon the levy of any attachment or similar
process upon the RSUs or such rights, the RSUs and such rights shall immediately
become null and void. The terms of this Agreement shall be binding upon the
Successors of the Participant.

6.



Rights as Stockholder.  The Participant or his/her Successors shall have no
rights as stockholder with respect to any RSUs covered by this Agreement, and,
except as provided in Section 7 or Section 8 of this Agreement, no adjustment
shall be made for dividends or distributions or other rights in respect of such
RSUs.

7.



Dividend Equivalents.  From and after the Date of Grant and until the earlier of
(a) the time when the RSUs become Vested and are settled in accordance with
Section 3 and Section 4 of this Agreement or (b) the time when the Participant’s
right to receive the Settlement Amount in settlement of the RSUs is forfeited in
accordance with Section 3 of this Agreement, on the date that the Company pays a
cash dividend (if any) to holders of Stock generally, the Participant shall be
entitled to a number of additional RSUs determined by dividing (i) the product
of (x) the dollar amount of the cash dividend paid per share of Stock on such
date and (y) the total number of RSUs (including dividend equivalents paid
thereon) previously credited to the Participant as of such date, by (ii) the
Fair Market Value of the Stock on such date.  Such dividend equivalents (if any)
shall be subject to the same terms and conditions and shall be paid, in the
aggregate rounded down to the nearest whole number, or forfeited in the same
manner and at the same time as the RSUs to which the dividend equivalents were
credited.

8.



Adjustments Upon Changes in Capitalization; Change of Control.  In the event of
any change in corporate capitalization, corporate transaction, sale or other
disposition of assets or similar corporate transaction or event involving the
Company as described in Section 5.5 of the Plan, the Committee shall make
equitable adjustment as it determines necessary and appropriate in the number of
RSUs subject to this Agreement.  No adjustment shall be made if such adjustment
is prohibited by Section 5.5 of the Plan (relating to Section 409A of the Code).

9.



Notices.  Each notice relating to this Agreement shall be deemed to have been
given on the date it is received. Each notice to the Company shall be addressed
to its principal Office in Eagle, Idaho, Attention: Compensation. Each notice to
the Participant or any other person or persons entitled to receive a Settlement
Amount upon settlement of the RSUs shall be addressed to the Participant’s
address and may be in written or electronic form. Anyone to whom a notice may be
given under this Agreement may designate a new address by giving notice to the
effect.

10.



Benefits of Agreement.  This Agreement shall inure to the benefit of and be
binding upon each successor of the Company. All obligations imposed upon the
Participant and all rights granted to the Company under this Agreement shall be
binding upon the Participant's Successors. This Agreement shall be the sole and
exclusive source of any and all rights which the Participant or his/her
Successors may have in respect to the Plan or this Agreement.



 

--------------------------------------------------------------------------------

 



11.



No Right to Continued Employment.  Nothing in this Agreement shall interfere
with or affect the rights of the Company or the Participant under any employment
agreement or confer upon the Participant any right to continued employment with
the Company or a Subsidiary.

12.



Resolution of Disputes.  Any dispute or disagreement which should arise under or
as a result of or in any way related to the interpretation, construction or
application of this Agreement will be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive for all
purposes. This Agreement and the legal relations between the parties hereto
shall be governed by and construed in accordance with the laws of the state of
Delaware.

13.



Section 409A of the Code.  To the extent applicable, this Agreement is intended
to comply with Section 409A of the Code and any regulations or notices provided
thereunder. This Agreement and the Plan shall be interpreted in a manner
consistent with this intent. The Company reserves the unilateral right to amend
this Agreement on written notice to the Participant in order to comply with
Section 409A of the Code.  The Company makes no representation that any or all
of the payments described in this Agreement will be exempt from or comply with
Section 409A of the Code and makes no undertaking to preclude Section 409A of
the Code from applying to any such payment.  None of the Company or any
Subsidiary, or any of its or their contractors, agents and employees, nor the
Board or any member of the Board, shall be liable for any consequences of any
failure to follow the requirements of Section 409A of the Code or any guidance
or regulations thereunder.

14.



Clawback Policy.  This Agreement and the RSUs are subject to the Company’s
clawback policy applicable to the Participant  as may be in effect from time to
time, including, as applicable, being subject to recoupment or clawback by the
Company on the terms and conditions as provided for under Section 10D of the Act
and any applicable rules or regulations promulgated by the Securities and
Exchange Commission or any national securities exchange or national securities
association on which the Stock may be traded.

15.



Amendment.  Any amendment to the Plan shall be deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto.

16.



Severability.  If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this Agreement and the application of
such provision to any other person or circumstances shall not be affected, and
the provisions so held to be invalid, unenforceable or otherwise illegal shall
be reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal..

17.



Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the RSUs and the Participant’s participation in the Plan,
or future awards that may be granted under the Plan, by electronic means or
request the Participant’s consent to participate in the Plan by electronic
means.  The Participant hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company.

 

--------------------------------------------------------------------------------